Name: Commission Regulation (EC) No 406/2004 of 4 March 2004 adapting several regulations concerning the olive oil sector by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union
 Type: Regulation
 Subject Matter: politics and public safety;  information and information processing;  European construction;  processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0406Commission Regulation (EC) No 406/2004 of 4 March 2004 adapting several regulations concerning the olive oil sector by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union Official Journal L 067 , 05/03/2004 P. 0010 - 0011Commission Regulation (EC) No 406/2004of 4 March 2004adapting several regulations concerning the olive oil sector by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European UnionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia, and Slovakia, and in particular Article 57(2) thereof,Whereas:(1) Some technical adaptations are needed to several Commission regulations concerning the olive oil sector by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union.(2) Article 4 of Commission Regulation (EC) No 2543/95 of 30 October 1995 laying down special detailed rules for the application of the system of export licences for olive oil(1) provides for entries in all the languages of the Member States. That provision should include the language versions of the new Member States.(3) Article 3(2) of Commission Regulation (EC) No 312/2001 of 15 February 2001 laying down detailed rules of application for the importation of olive oil originating in Tunisia and derogating from certain provisions of Regulations (EC) No 1476/95 and (EC) No 1291/2000(2) provides for entries in all the languages of the Member States. That provision should include the language versions of the new Member States.(4) The second subparagraph of Article 9(1) of Commission Regulation (EC) No 1019/2002 of 13 June 2002 on marketing standards for olive oil(3) requires the Member States to notify the Commission of the measures taken to ensure compliance with that Regulation, including the system of penalties, no later than 31 December 2002. In order to allow the new Member States to meet this requirement, a date after accession should be laid down for those Member States.(5) Regulations (EC) Nos 2543/95, 312/2001 and 1019/2002 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The second subparagraph of Article 4 of Regulation (EC) No 2543/95 is replaced by the following:"Box 22 of the licence shall contain at least one of the following indications:- RestituciÃ ³n valida por ... toneladas (cantidad por la que se expida en certificado)- NÃ ¡hrada platnÃ ¡ pro ... tun (mnozstvÃ ­, pro nez je vydÃ ¡na licence).- Restitutionen omfatter ... tons (den mÃ ¦ngde, licensen vedrÃ ¸rer).- Erstattung gÃ ¼ltig fÃ ¼r ... Tonnen (Menge, fÃ ¼r welche die Lizenz ausgestellt wurde)- Toetust makstakse ... tonni puhul (kogus, mille kohta on litsents vÃ ¤lja antud).- Ã ÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® Ã ¹Ã Ã Ã Ã ¿Ã Ã Ã ± Ã ³Ã ¹Ã ± ... Ã Ã Ã ½Ã ¿Ã Ã  (ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ¿ÃÃ ¿Ã ¯Ã ± Ã ­Ã Ã µÃ ¹ Ã µÃ ºÃ ´Ã ¿Ã ¸Ã µÃ ¯ Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ )- Refund valid for ... tons (quantity for which the licence is issued)- Restitution valide pour ... tonnes (quantitÃ © pour laquelle le certificat est dÃ ©livrÃ ©)- Restituzione valida per ... t (quantitativo per il quale il titolo Ã ¨ stato rilasciato)- Kompensacija paredzeta ... t (daudzums, attieciba uz ko ir izsniegta atlauja)- Grazinamoji ismoka taikoma ... tonoms (kiekis, kuriam isduota licencija)- A visszatÃ ©rÃ ­tÃ ©s ... tonnÃ ¡ra Ã ©rvÃ ©nyes (az a mennyisÃ ©g, amelyre az engedÃ ©lyt kiÃ ¡llÃ ­tottÃ ¡k)- Rifuzjoni valida gal ... tunnellata (kwantitÃ li galiha gie marug ic-certifikat)- Restitutie geldig voor ... ton (hoeveelheid waarvoor het certificaat wordt afgegeven)- Refundacja wazna dla ... ton (ilosc, dla ktÃ ³rej pozwolenie zostao wydane)- RestituiÃ §Ã £o vÃ ¡lida para ... toneladas (quantidade relativamente Ã qual Ã © emitido o certificado)- NÃ ¡hrada platnÃ ¡ pre ... ton (mnozstvo, na ktorÃ © sa povolenie vydÃ ¡va)- Nadomestilo veljavno za ... ton (kolicina, za katero je bilo izdano dovoljenje)- Tuki on voimassa ... tonnille (mÃ ¤Ã ¤rÃ ¤, jolle todistus on myÃ ¶nnetty)- Ger rÃ ¤tt till exportbidrag fÃ ¶r ... ton (den kvantitet fÃ ¶r vilken licensen utfÃ ¤rdats)."Article 2Article 3(2) of Regulation (EC) No 312/2001 is replaced by the following:"2. Box 20 of the import licences provided for in Article 1(2) shall contain one of the following entries:- Derechos de aduana fijados por la DecisiÃ ³n 2000/822/CE del Consejo- Clo stanovenÃ © rozhodnutÃ ­m Rady 2000/822/ES- Told fastsat ved RÃ ¥dets afgÃ ¸relse 2000/822/EF- Zoll gemÃ ¤Ã  Beschluss 2000/822/EG des Rates- Tollimaks kindlaksmÃ ¤Ã ¤ratud nÃ µukogu otsusega 2000/822/EÃ - Ã Ã ±Ã Ã ¼Ã Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã Ã Ã ·Ã ºÃ µ Ã ±ÃÃ  Ã Ã ·Ã ½ Ã ±ÃÃ Ã Ã ±Ã Ã · Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã 2000/822/EK- Customs duty fixed by Council Decision 2000/822/EC- Droit de douane fixÃ © par la dÃ ©cision 2000/822/CE du Conseil- Dazio doganale fissato con la decisione 2000/822/CE del Consiglio- Ar Padomes Lemumu 2000/822/EK noteiktais muitas nodoklis- Muito mokestis nustatytas Tarybos sprendime 2000/822/EB- A vÃ ¡mokat a 2000/822/EK tanÃ ¡csi hatÃ ¡rozat rÃ ¶gzÃ ­tette.- Dazju stabbilit mid-Decizjoni tal-Kunsill nru. 2000/822/EC- Bij Besluit 2000/822/EG van de Raad vastgesteld douanerecht- Co ustalone decyzja Rady 2000/822/WE- Direito aduaneiro fixado pela DecisÃ £o 2000/822/CE do Conselho- Clo stanovenÃ © rozhodnutÃ ­m Rady 2000/822/ES- Carina, dolocena s Sklepom Sveta 2000/822/ES- Neuvoston pÃ ¤Ã ¤tÃ ¶ksessÃ ¤ 2000/822/EY vahvistettu tulli- Tull faststÃ ¤lld genom rÃ ¥dets beslut 2000/822/EG"Article 3The following subparagraph is added to Article 9(1) of Regulation (EC) No 1019/2002:"The Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall notify the Commission of the measures taken to that end no later than 31 December 2004, and of amendments to those measures before the end of the month following that in which they are adopted."Article 4This Regulation shall enter into force on 1 May 2004, subject to the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 260, 31.10.1995, p. 33. Regulation as last amended by Regulation (EC) No 2731/2000 (OJ L 316, 15.12.2000, p. 42).(2) OJ L 46, 16.2.2001, p. 3.(3) OJ L 155, 14.6.2002, p. 27. Regulation as last amended by Regulation (EC) No 1176/2003 (OJ L 164, 2.7.2003, p. 12).